COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS


                               IN RE:

                         REBECCA MACIAS,

             A CONTEMPT PROCEEDING ANCILLARY TO

                                     §
GERONIMO FRANCISCO RIVERA                    No. 08-19-00223-CR
a/k/a GERONIMO FRANCISCO             §
RIVERA-LOZOYA,                                    Appeal from the
                                     §
Appellant,                                       171st District Court
                                     §
v.                                          of El Paso County, Texas
                                     §
THE STATE OF TEXAS,                              (TC# 2015D05113)
                                     §
State.

                              -- AND --

                                     §
TIMOTHY FONSECA,                             No. 08-19-00227-CR
                                     §
Appellant,                                        Appeal from the
                                     §
v.                                               243rd District Court
                                     §
THE STATE OF TEXAS,                         of El Paso County, Texas
                                     §
State.                                        (TC# 20180D02567)
                                     §




                                 1
                                            ORDER

       On October 9, 2020, this Court held a show-cause contempt hearing to ascertain the

status of certain past due reporter's records owed by Respondent Rebecca Macias in the above-

captioned case. We continued the hearing to allow Macias to file the past due reporter's record in

this case. Macias has since filed the past due reporter's record volumes.

       Accordingly, we dismiss this contempt action against Macias in this cause number.

     IT IS SO ORDERED this 28th day of December, 2020.

                                            PER CURIAM

 Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                  2